Notice of Pre-AlA or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Priority
	This application filed 05/30/2019 claims priority to  PRO 62/678,102 filed 05/30/2018.
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March  7, 2022 has been entered.  

In light of the claim amendments and examiner’s amendments below, the rejections of record are withdrawn and claims  6, 9-11, and 13, are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ashkon Cyrus on 9/2/2022.
The application has been amended as follows: 
In claim 6, lines 1-3, DELETE “A lingual delivery form comprising at least one form of gymnemic acid and at least one form of exogenous ketone, wherein the at least one form of gymnemic acid is present in an amount sufficient” and  INSERT -- An oral composition comprising 
about 0.1 mg to about 10 mg of gymnemic acid, 
about 1 mg to about 10 mg of beta hydroxybutyrate ester,
and mint,
wherein the gymnemic acid and hydroxybutyrate ester in the composition have a ratio by weight of less than 1:1 --.
In claim 9, line 1, after The DELETE “lingual delivery form of claim 7, wherein the delivery form” and  INSERT -- oral composition of claim 6, wherein the composition --.
In claim 10, line 1, after The DELETE “lingual delivery form of claim 7, wherein the delivery form” and  INSERT -- oral composition of claim 6, wherein the composition --.
In claim 11, line 1, after The DELETE “lingual delivery form of claim 7, wherein the at least one form of” and  INSERT -- oral composition of claim 6, wherein the --.
In claim 13, line 1, after The DELETE “lingual delivery form of claim 12, wherein the at least one form of” and  INSERT -- oral composition of claim 6, wherein the --.
DELETE claims 1-5, 7-8, 12, and 14-20. 		
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant oral composition comprising about 0.1 mg to about 10 mg of gymnemic acid, about 1 mg to about 10 mg of beta hydroxybutyrate ester, and mint, wherein the gymnemic acid and hydroxybutyrate ester in the composition have a ratio by weight of less than 1:1 of claim 6 is not taught or suggested by the prior art. Specifically, Gupta (US 20060110415 A1) teaches a cosmetic and pharmaceutical compositions comprising; (i) at least one skin penetration enhancing agent selected from an ester of a hydroxy acid, and (ii) at least one cosmetic or pharmaceutical agent; lists hydroxybutyrate ester and a pharmaceutical agent such as agents to promote excess fat reduction or cellulite control or body toning benefits is selected from gymnemic acid.  However,  the formulation does not comprise mint or the specific amounts or specific ratio of the beta hydroxybutyrate ester, and gymnemic acid claimed are not taught. The prior art does not anticipate or make obvious the method of the claims 6. Thus claims 6, 9-11, and 13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627